WALKER, Judge,
concurring in part and dissenting in part.
I concur with that portion of the majority opinion which holds that the trial court erred in submitting the issue of whether plaintiff’s statements to Thomason constituted slander and which affirms the judgment on the breach of contract claim. However, I respectfully dissent from that portion of the majority opinion which would require a new trial on the remaining issues. I conclude this Court’s holding in Lindsey v. Boddie-Noell Enterprises, Inc., 147 N.C. App. 166, 176-77, *67555 S.E.2d 369, 377 (2001), disc. rev. denied, 555 N.C. 213, 559 S.E.2d 803 (2002) is inapplicable to the facts of this case.
Here, the trial court initially instructed the jury that it was to answer two questions: (1) “Is the [plaintiff] liable to the [defendant] for punitive damages” and (2) “What amount of punitive damages, if any, does the jury in its discretion award to [defendant].” The trial court then instructed that with respect to the issue of punitive damages defendant must prove plaintiff had acted with malice which was related to “one or both of the slanders.” This alternative language supports the award of punitive damages as to the slander claim which is being upheld. Therefore, in my opinion, a new trial is not required.